DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

January 24, 2014

FROM:

Cindy Mann
Director

SUBJECT:

Implementation of Hospital Presumptive Eligibility

This informational bulletin announces the release of a number of resources designed to assist
states in the implementation of hospital Presumptive Eligibility (PE) as authorized by the
Affordable Care Act. Beginning in January 2014 all states must implement hospital PE and
ensure that hospitals that participate in the Medicaid program can begin making PE
determinations to provide temporary Medicaid coverage to individuals who qualify including
children, pregnant women, parents, individuals formerly in foster care, and if applicable in a
state, adults covered under the new low-income adult eligibility group. The Affordable Care Act
directs that hospital PE be available in every state.
Today the Centers for Medicare & Medicaid Services (CMS) is releasing a set of frequently
asked questions for states and stakeholders regarding hospital PE. This document discusses
questions on the application process, the eligible populations, information on the qualified
entities that can make hospital PE determinations, qualification standards for participating
hospitals, and the federal matching funds available.
In addition, CMS is posting tools for states to use in developing policies and procedures related
to hospital PE. In response to state requests, CMS has developed templates for training
materials, and model agreement forms, and will provide a model PE application, samples of
acceptable PE applications, and a model memorandum of understanding for states to use with
participating hospitals in the near future. These tools can be found on Medicaid.gov
at: http://www.medicaid.gov/State-Resource-Center/MAC-Learning-Collaboratives/LearningCollaborative-State-Toolbox/State-Toolbox-Expanding-Coverage.html.
The following are some important policy considerations for states as they implement hospital
PE:
•

The PE period varies depending on whether an individual submits a full
application. The PE period begins on the day that the qualified hospital approves PE. If
the individual submits a Medicaid application by the last day of the month after the
month that PE is determined, the PE end date is the date full Medicaid eligibility is
approved or denied. If a full Medicaid application is not filed, by the last day of the
month following the month that PE is determined, the PE period ends on that date. For
example, if a hospital determines an individual to be presumptively eligible on February

Informational Bulletin – Page 2
20th, the PE period will end on March 31st if the individual does not file a full application
by that date.
•

A full Medicaid application is not a condition of eligibility for PE. The purpose of PE
is to provide a streamlined option for people to get access to immediate coverage. Under
the statute and applicable regulations, a full eligibility determination is not needed and
may not be required for PE to be approved. However, filing a full application may be
encouraged, and states may require that hospitals assist individuals who are
presumptively eligible in completing a full application during the PE period. States may
also establish performance standards for hospitals that measure the extent to which
individuals covered during a PE period submit a full application.
Because a full application cannot be required for PE, if states use the single streamlined
application for hospital presumptive eligibility determinations, they must clearly denote
the required questions in order for PE to be determined. PE may not be denied or
delayed if the applicant does not complete questions that are optional for PE. If the state
uses a separate application designed specifically for PE, the questions must be limited to
those needed by the qualified hospital to make a PE determination.

•

States may not require verification of information provided as a condition of PE.
States must rely on attestation of information for a PE determination. Once a PE period
has been established, states may proceed with verification during the full application
process.

Hospital presumptive eligibility offers a streamlined, expedited path to coverage for individuals
in all states. In states where Medicaid system development and testing remains underway and
the system is not yet ready to make real-time eligibility determinations, timely implementation is
particularly important.

